DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. In response to applicant’s argument in the Remarks, Starns in [46], [75] teaches there are multiple rooms or indoor spaces, such as 10, 84, 120, and a device gathers information including room shape. Furthermore, Starns in [83], [93] teaches a determination of a dimensional layout, also called floor plan that is consistent with the definition of claimed floor map depicted in Fig.2D of current application, Starns in [45]-[46], teaches there is processor or computer with software program to execute all the operations including determination of the layout, etc., since running program means automatically executing, thereby Starns discloses automatically generation of floor map. Of which the procedure of generation of a layout, Starns in Fig.8, [07], [55]-[56] teaches determination of a distance referenced panorama or spatially referenced panorama indicating the locations from which an images are captured, and the location then is transformed to a shared coordinate space or system, the converting from distance-referenced panorama to spatially referenced panorama includes yielding the walls of a room, that means the distance referenced panorama is the viewing location, the converted spatially referenced panorama on coordinate system characterizes or arrange the shape of indoor space or room on coordinate system and the coordinate space is the common frame as claimed because the coordinate space has absolute point or origin for being referenced by the locations of panorama. In Fig.9 and [92]-[93], Starns teaches upon determining the walls being shared or not and their positions, a dimensional layout as the floor map is determined. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 21, 28, 30-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130278755 A1 Starns; Alexander T. et al. (hereafter Starns), in view of US 20150204676 A1 Zhang; Faen et al. (hereafter Zhang), and further in view of US 20190072395 A1 Namboodiri; Vinod et al. (hereafter Namboodiri).

Starns fails to disclose applying constraints on arranged room shape locations that include associating passages between rooms, to produce a final room placement for the generated floor map having an accuracy within a defined threshold; and providing, by the one or more computing devices, the generated floor map of the building to one or more client devices.
However, Zhang teaches applying constraints on arranged room shape locations that include associating passages between rooms (i.e.Fig.3, [35]), and providing, by the one or more computing devices, the generated floor map of the building to one or more client devices (i.e.[37]); and Namboodiri  teaches produce a final room placement for the generated floor map having an accuracy within a defined threshold (i.e.[14]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Starns, Zhang and Namboodiri before him/her, to modify the non-transitory computer-readable medium having stored contents that cause one or more computing devices to perform automated operations/system/computer implemented method disclosed by Starns to include the teaching in the same field of endeavor of Zhang and Namboodiri, in order to provide a scalable method 
Regarding claim 21, Starns discloses The non-transitory computer-readable medium of claim 20 wherein the plurality of panorama images further include at least one panorama image in each of the multiple rooms, wherein the automatic generating of the floor map is further performed without using any depth information acquired from the plurality of viewing locations to any surrounding objects (i.e.[83]), and Zhang teaches wherein the providing of the generated floor map further includes displaying, the by the one or more computing devices, the generated floor map to a user in a graphical user interface displayed on one of the client devices (i.e.[35]).
Regarding claim 28, Starns discloses The non-transitory computer-readable medium of claim 20 wherein the generating of the floor map further includes automatically generating a three-dimensional model of the building based at least in part on adding estimated height information for one or more of the multiple rooms to the generated floor map, wherein the providing of the generated floor map further includes initiating display, on a copy of the floor map displayed on one of the client devices, of a user-selectable control to represent the generated three-dimensional model, and wherein the stored contents include software instructions that, when executed by at least one of the one or more computing devices, cause the at least one computing device to perform further automated operations including at least: receiving information about a selection, by a user of the one client device, of the displayed user-selectable control on the displayed floor map; and initiating displaying, to the user and in response to the selection, at least a portion of the generated three-dimensional model (i.e.[06], [93]-[94]).

Regarding claim 31, Namboodiri teaches The non-transitory computer-readable medium of claim 20 wherein the applying of the constraints includes using at least one of a constraint based on the estimated room shape for two or more adjacent rooms, or a constraint based on overall dimension information for the building, or a constraint based on an exterior shape of the building (i.e.[34]).
Regarding claim 32, Starns discloses The non-transitory computer-readable medium of claim 31 wherein the applying of the constraints further includes using the constraint based on the estimated room shape for two or more adjacent rooms and the constraint based on the overall dimension information for the building and the constraint based on the exterior shape of the building, and further includes minimizing an aggregate error for the constraints that are used, and wherein the stored contents include software instructions that, when executed by at least one of the one or more computing devices, cause the at least one computing device to 
Regarding claim 33, Starns discloses The non-transitory computer-readable medium of claim 20 wherein the determining of the position of each of the at least some viewing locations within one of the multiple rooms further includes analyzing a panorama image for the one room to identify multiple features within the one room, and selecting the position of the viewing location for the one room based at least in part on determined directions from the viewing location to the identified multiple features (i.e.[43], [67]).
Regarding claim 34, Starns discloses The non-transitory computer-readable medium of claim 33 wherein analyzing of the panorama images further includes at least one of: determining, for each of the multiple rooms, one or more connecting passages from the room to at least one other room by identifying one or more features corresponding to each of the one or more connecting passages from at least one panorama image in the room (i.e.[78]-[79]); or determining, for each of the multiple rooms, an estimated type of the room, and Namboodiri  teaches using determined estimated types of rooms for the generated floor map (i.e.[36]).
Regarding claim 35, Zhang teaches The non-transitory computer-readable medium of claim 20 wherein the building further includes one or more additional areas that are separate from the multiple rooms and that do not include any of the viewing locations, and wherein the automatic generating of the floor map further includes representing the one or more additional areas on the generated floor map as unknown areas (i.e.[39]).
Regarding claims 36, 40, see the rejection for claim 20.

Regarding claim 38, Starns discloses The system of claim 36 wherein the applying of the constraints includes using at least one of a constraint based on the estimated room shape for two or more adjacent rooms, or a constraint based on overall dimension information for the building, or a constraint based on an exterior shape of the building, and further includes minimizing an aggregate error for constraints that are used (i.e.[32]).
Regarding claim 39, Starns discloses The system of claim 36 wherein the determining of the position of each of the at least some viewing locations further includes analyzing a panorama image taken from the viewing location that is within one of the rooms to identify multiple features within the one room, and selecting the determined position of the viewing location within the one room based at least in part on determined directions from the viewing location to the identified multiple features (i.e.[67]).

Regarding claim 42, Starns discloses The computer-implemented method of claim 40 wherein the applying of the constraints includes using at least one of a constraint based on the estimated room shape for two or more adjacent rooms, or a constraint based on overall dimension information for the building, or a constraint based on an exterior shape of the building, and further includes minimizing an aggregate error for constraints that are used (i.e.[32]).
Regarding claim 43, Starns discloses The computer-implemented method of claim 40 wherein the determining of the position of each of the at least some viewing locations within one of the multiple rooms further includes analyzing the panorama image to identify multiple features within the one room, and selecting the determined position of the viewing location within the one room based at least in part on determined directions from the viewing location to the identified multiple features (i.e.[43], [67]).
Claims 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starns, in view of Zhang and Namboodiri, and further in view of US 20140336920 A1 BURRELL; Douglas James Arthur et al. (hereafter Burrell).
Regarding claim 26, Burrell teaches The non-transitory computer-readable medium of claim 20 wherein the one or more client devices include an autonomous vehicle, and wherein the stored contents include software instructions that, when executed, cause further automated operations to use the generated floor map for further controlling navigation activities by the autonomous vehicle during movement between the multiple rooms of the building (i.e.[45]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Starns, Zhang, Namboodiri and Burrell  before him/her, to modify the non-transitory computer-readable medium having stored contents that cause one or more computing devices to perform automated operations/system/computer implemented method disclosed by Starns to include the teaching in the same field of endeavor of Zhang, Namboodiri and Burrell, in order to provide a scalable method to conduct site surveys to construct wireless access point models of an indoor location, as identified by Zhang (i.e.[02]), indoor space representation technique to automate the process of extracting the necessary information from an indoor space for beacon placement and path computations for navigation, as identified by Namboodiri (i.e.[14]), and technology relates generally to mapping services for mobile devices, as identified by Burrell (i.e.[02]).
Regarding claim 27, Burrell teaches The non-transitory computer-readable medium of claim 20 wherein the providing of the generated floor map further includes initiating display, on a copy of the floor map displayed on one of the client devices, of user-selectable controls in positions on the displayed floor map of the plurality of viewing locations, and wherein the stored contents include software instructions that, when executed by at least one of the one or .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starns, in view of Zhang and Namboodiri, and further in view of US 20200005428 A1 Sedeffow.
Regarding claim 29, Sedeffow teaches The non-transitory computer-readable medium of claim 28 wherein the automatic generating of the three-dimensional model of the building further includes determining, based on at least one of a determination of camera height for one or more of the plurality of viewing locations or an analysis of one or more of the plurality of panorama images to identify one or more objects of known size, the estimated height information for the one or more rooms (i.e.[191]-[193]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Starns, Zhang, Namboodiri and Sedeffow before him/her, to modify the non-transitory computer-readable medium having stored contents that cause one or more computing devices to perform automated operations/system/computer implemented method disclosed by Starns to include the teaching in the same field of endeavor of Zhang, Namboodiri and Sedeffow, in order to provide a scalable method to conduct site surveys to construct wireless access point models of an indoor location, as identified by Zhang (i.e.[02]), indoor space representation technique to automate the process of extracting the necessary information from an indoor space for beacon placement and path computations for navigation, as identified by Namboodiri (i.e.[14]), and a .

                                                                                                                                                                                                    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487